Title: To James Madison from William C. C. Claiborne, 23 November 1808
From: Claiborne, William C. C.
To: Madison, James



Sir,
New-Orleans, Nov. 23rd. 1808.

Mr. John C. Carr, the Parish Judge of Nachitoches, advises me by letter, bearing date the 9th. Instant, that the fugitive Slaves had all arrived at Nacogdoches, & the Provincial Governor, had repeated to him (Mr. C) "the old Story", that "such measures would be adopted as would tend to perpetuate that harmony &c, the existence of which, is so essential to the interests of both Nations"; but the slaves were nevertheless detained.
The public resentment at Nachitoches, is said to be considerable; Mr. Carr does not apprehend, "that the Creoles will commit any extravagance, at least for the present"; but is not "equally sure of our Countrymen in that quarter".  The enclosure No. 1 is a copy of my last letter to Mr. Carr, and that No. 2 of a letter I have addressed to Governor General Salcedo.
We have to day information of a recent Revolution in Mexico; the Vice-Roy with several of his partisans are said to have been imprisoned, and the Government administered provisionally by a "Junta" established in the City of Mexico: It is added, that this "Junta" has proposed to the people of Havanna’ to shut their Ports permanently against the Americans, (who by a continuance of the Embargo had evinced hostility to Spain) and ample supplies of provisions should be furnished them from Vera-Cruz.  The imprisonment of the Vice-Roy may probably have taken place; but the proposition to the People of Havanna’, I suspect originated in this City, and is one among the various means devised to prejudice the minds of our Citizens against the Embargo Laws, for Breaches of which, several Vessels in this Port and a quantity of Merchandise are now under seizure.
The enclosure (Marked A) is a copy of a correspondence between the Mayor of New-Orleans & myself, relative to the Extent, which the "Shoal" or Batture in front the Suburb St. Mary has acquired since January last, and the great injury which the temporary works thrown up by Mr. Livingston has already done the Port of New-Orleans.  I particularly recommend your attention to the Mayor’s statement; it shews how important it is to the interest of this City, to prevent the enclosing and embanking of this Batture.
I also transmit for your perusal, a copy of Mr. Derbigny’s response to Mr. Du Ponceau’s Memoire.  I have the honor to be, Sir, with great respect, yo: hble servt.

William C. C. Claiborne

